 SUN WORLD, INC.Sun World, Inc. and Fresh Fruit & Vegetable Work-ers Local P-78-B, United Food and Commer-cial Workers International Union, AFL-CIO &CLC. Cases 21-CA-19904, 21-CA-20052, and21-CA-2011029 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 23 February 1982 Administrative Law JudgeRussell L. Stevens issued the attached decision.The Respondent filed exceptions and a supportingbrief, the General Counsel filed cross-exceptionsand a supporting brief, and the Respondent filed ananswer to the General Counsel's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.'The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by failing and re-fusing to bargain in good faith with the Union overany and all mandatory subjects of bargaining af-fecting the unit, including the terms and conditionsfor a collective-bargaining agreement to replace theone which expired 18 January 1981.The judge also found that the 60-day provisionfor preliminary notice as provided for in articleXIX of the 1978-1981 contract between the partieswas met by the Union; that there was no reasona-ble basis on which to conclude that the Unionwanted, as of the date of its notice of terminationon 11 November 1980, to continue working underthe 1978-1981 contract; that the Union's notice oftermination letter ended with a request for bargain-ing; that although the contract contained a provi-sion requiring that the 60-day notice was to be fol-lowed with a 30-day notice containing a list of pro-posed changes, the Union's failure to provide a 30-day notice accompanied by a list of proposedchanges did not constitute a reversal of the Union'sstated desire to terminate the contract; that ontimely notice, the Union was free to insist on atotal, rather than a partial, change of the contract;and that the record is inadequate to show that theThe General Counsel excepts to the failure of the administrative lawjudge's proposed Order to provide for bilingual notices to employees, inSpanish and English, in view of the number of the Respondent's employ-ees who are primarily Spanish-speaking. We agree with the GeneralCounsel and shall order that notices be posted in Spanish as well as inEnglish. Hasa Chemical. Inc., 235 NLRB 903 (1978).271 NLRB No. 8Respondent's conduct constituted a waiver of 30-day notice of a list of proposed changes as provid-ed for in the contract, since regardless of the Re-spondent's actions relative to negotiating, it is clearthat, under the provisions of the contract, theUnion could and did terminate the contract effec-tive 18 January 1981.The Respondent contends that the Union's noticeof termination did not satisfy the requirements ofarticle XIX, inasmuch as the Union failed to fur-nish the Respondent with a list of desired changeswithin 30 days of the 60-day notice; and that untilarticle XIX of the contract was changed neitherparty could unilaterally terminate the contract.The General Counsel contends that the judgeerred in rejecting the waiver argument, inasmuchas the Respondent's two RM petitions, which werefiled after the window period, and its long periodof silence regarding the defect in the notice ofunion desire to terminate the contract, constituted awaiver; that article XIX is susceptible to a reasona-ble interpretation which would still require submis-sion of proposed new contract terms where oneparty, as the Union did, gives notice of its intentionto terminate the agreement; and that the Respond-ent's conduct, subsequent to the notice of termina-tion, precludes it from relying on a defense that theUnion failed to provide the Respondent with theproposed changes in the agreement pursuant to ar-ticle XIX. We find merit in the General Counsel'sexception. 2In its RM petitions-one filed on 8 Januaryduring the insulated period, and the other on 19January, the day after the contract's expirationdate-the Respondent necessarily represented thatits agreement with the Union was going to expireor, as of 18 January, had expired. We note the Re-spondent's reliance on the filing of these represen-tation petitions as its sole basis for refusing to bar-gain with the Union. Thus we find, in agreementwith the General Counsel, that the Respondentitself conceded that the contract was expiring as of18 January and would pose no bar to the Respond-ent's RM petition of 19 January.3a Member Hunter does not agree that the Respondent waived its rightto assert as a defense the theory that the collective-bargaining agreementrenewed itself because of the Union's failure to provide the Respondentwith a 30-day notice of proposed changes in the agreement. There is nocontention that the Respondent expressly waived its right to assert thattheory as a defense. In Member Hunter's view, a party is free to assenany arguably valid defense irrespective of inconsistency with its otherlegal theories and irrespective of passage of time, so long as the defense isasserted within procedurally required time limits. However, MemberHunter agrees with the judge that the defense of contract renewal, whichthe Respondent urges to justify its refusal to bargain with the Union,lacks merit for the reasons stated by the judge.s See Hasett Maintenance Corp., 260 NLRB 1211 fn. 3 (1982), where"both parties acted as though the request for modification was effective,and as though the contract had not been renewed." The Board adoptedthe judge's waiver finding.49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDObviously the petition would have been barredhad the contract automatically renewed. However,the defect was not asserted by the Respondent untilthe strike ended in March.Other evidence we rely on in finding the 8(a)(5)violation is the Respondent's outright encourage-ment of employee dissatisfaction by Terry Barber,as found by the judge. Barber did not testify. Hissuggestion to employee Juarez occurred in Novem-ber.4Then in December, when the full crew wasworking, Barber directed Juarez to bring him a pe-tition before 19 January and to deny that anyonehelped her should she be questioned. There is alsothe call of State Conciliator Hart to Smith on 8January to arrange a negotiating meeting. Hart wastold by Smith that he was available to meet on 12and 14 January, yet the Union despite prompt fol-lowup by persistent calls to Smith's office wasunable to confirm a meeting date. Finally, the Re-spondent in March 1981 granted a wage increasewhich was not called for by the contract.In view of the foregoing facts, we find, contraryto the judge, that the Respondent's conduct subse-quent to the Union's 60-day notice pursuant to thecontract constituted a waiver of the Respondent'sdefense that the Union failed to follow specificcontract provisions in order to forestall the renewalof the 1978-1981 agreement.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Sun World, Inc., Thermal, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1. Substitute the following for paragraph 2(f)."(f) Post at its Thermal, California place of busi-ness copies of the attached notice in English andSpanish marked "Appendix." Copies of said noticeson forms provided by the Regional Director forRegion 21, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material."2. Add the attached notice in Spanish marked"Appendice" to the decision of the administrativelaw judge (omitted from publication).4 Barber's suggestion was, according to Juarez: "We the workers ofSun World no longer wish to be represented by a Union." ALJD sec.III, B.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thiscase was tried in Indio, California, on November 17, 18,19, and 20, 1981.' The charge in Case 21-CA-19904 wasfiled by Fresh Fruit & Vegetable Workers Local P-78-B, United Food and Commercial Workers InternationalUnion, AFL-CIO & CLC (Union) on January 19. Thecharge in Case 21-CA-20052 was filed by the Union onMarch 6. The charge in Case 21-CA-20110 was filed bythe Union on March 23. On April 30 the Regional Direc-tor for Region 21, National Labor Relations Board(Board) consolidated the three cases and issued a consoli-dated complaints alleging that Sun World, Inc. (Re-spondent) violated Section 8(a)(5), (3), and (1) of the Na-tional Labor Relations Act (Act).All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.On the entire record3of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1. JURISDICTIONRespondent is a Delaware corporation engaged in theharvesting, packing, and marketing of vegetables andother crops at its facility located in Thermal, California.In the normal course and conduct of its business oper-ations, Respondent annually sells and ships goods andproducts valued in excess of $50,000 directly to custom-ers located outside the State of California.I find that Respondent is, and at all times materialherein has been, an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDFresh Fruit & Vegetable Workers Local P-78-B,United Food and Commercial Workers InternationalUnion, AFL-CIO & CLC is, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background4Prior to May 1978, the facility now owned and operat-ed by Respondent was owned and operated by Maggio-All dates hereinafter are within 1981, unless otherwise stated.2 The complaint was amended at trial, to make minor corrections.3 The General Counsel's motion to correct transcript, filed with hisbrief, was not opposed and is granted.I This background summary is based on stipulations of counsel, and oncredited testimony and evidence that is not in dispute.50 SUN WORLD, INC.Tostado, Inc. Approximately in May 1978 Respondentpurchased the facility, retained most, if not all, ofMaggio-Tostado's employees, and since that date has op-erated the facility.5Subsequent to an election on March 30, 1977, theBoard, on June 8, 1977, certified the Union as the exclu-sive collective-bargaining representative of employees ofMaggio-Tostado, Inc. in the following unit:All employees, including receivers, graders, pack-ers, loaders, maintenance employees, truck driversand all other employees employed by Respondentin receiving, grading, packing and loading carrotsand miscellaneous vegetables at its packing houselocated at 87-400 Avenue 56, Thermal, California;excluding office clerical employees, professionalemployees, guards and supervisors as defined in theAct.On January 19, 1978, Maggio-Tostado, Inc. and theUnion entered into a collective-bargaining agreement,which was assumed by Respondent when it purchasedthe facility described above. The agreement includes,inter alia, the following provisions:ARTICLE XNO STRIKE, NO LOCKOUT1. The Union agrees that during the life of thisAgreement, there will be no strikes, slowdowns, orother interruptions of work.2. The Company agrees that there will be nolockout during the life of this Agreement.3. The parties agree that each may use the provi-sions of Article V and/or may seek relief from abreach of this Article by the other party directlyfrom a court of competent jurisdiction without pro-ceeding through the Grievance and Arbitration pro-cedure of Article V.ARTICLE XIXTERM OF AGREEMENTThis Agreement shall be in full force and effectfrom January 19, 1978 until January 18, 1981, andfrom year to year thereafter unless either the Com-pany or the Union desires changes in the Agree-ment at its expiration date or subsequent annual an-niversary dates. In such event, written notice shallbe given by the party proposing the changes to theother party to this Agreement sixty (60) days priorto such expiration date and the party desiringchanges shall within thirty (30) days from the datea The fact that Respondent is the successor of Maggio-Tostado, Inc. isnot in dispute.6 Pursuant to request of the General Counsel, notice is taken of thefact that although the Union still was affiliated with the AmalgamatedMeat Cutters & Butcher Workmen of North America, AFL-CIO (MeatCutters) at the time Respondent recognized the Union, the affiliationchanged when the Meat Cutters merged with the Retail Clerks Interna-tional Union, AFL-CIO & CLC to form the United Food and Commer-cial Workers International Union, AFL-CIO & CLC.of such notice supply the other party with a list ofthe desired changes.On November 11, 1980, the Union sent the followingletter to Respondent:Gentlemen:Pursuant to Section 8(d)(3) of the Labor Manage-ment Relations Act of 1947 and Article XIX of thecollective bargaining agreement between your com-pany and this Union, we hereby give notice of ter-mination.Please advise us when you can be available tomeet to commence bargaining.7Mark Nickerson, Respondent's general manager, re-ceived the letter and referred the matter to David Smith,Respondent's attorney. Smith did not answer the letter.sAs discussed in detail infra, representatives of theUnion attempted without success on several occasionsafter the date of the Union's letter, to get in touch withSmith or some other representative of Respondent.On January 8 Smith's law firm filed with the Board anRM petition signed by a majority of Respondent's em-ployees, which stated above the signatures: "We theworkers of Sun World would no longer wish to be rep-resented by a union we wish to have new elections."The petition was returned by the Board to Smith with-out being docketed, because it was untimely.A second RM petition was filed by Smith's law firmon January 19,9and was docketed as Case 21-RM-2076.The petition later was dismissed by the Board.On January 19 Smith and his assistant, Hall, met withBreshears and Ralph Perez, a business agent for theUnion, in Smith's office. Employee members of theUnion's negotiating team also were present, as wereNickerson and Carlos Teran, one of Respondent's man-agers. Smith informed the union representatives that hewas not going to bargain with them (this is discussed indetail infra), and Breshears told Smith the Union had apetition signed by employees who supported the Union.Three employee meetings were held in January, at-tended by more than half of Respondent's employees.Adelaida Romero, a member of the Union's executiveboard, conducted the meetings. The first meeting of thethree at which a strike was discussed was held January28. Perez and Rod Medlin of the Union also were in at-tendance. The employees discussed the possibility of astrike, but a strike vote was not taken. The third meetingwas held January 30. Romero told the employees Re-spondent refused to negotiate, and a strike vote was? Jerry Breshears, former secretary-treasurer of the Union, who signedthe letter, died prior to trial. The letter is not in dispute. Counsel stipulat-ed that the Union's letter was received by Respondent, Smith, and theCalifornia State Conciliation Service. The fact is not in dispute, and it isfound, that the Union satisfied the notice requirements of the Act SeeLindy's Food Center, 232 NLRB 1001, 1005 (1977)." The fact that the Union gave no proposed list of changes to Re-spondent pursuant to art. XIX of the contract, quoted above, is not indispute. Further, the fact is not in dispute that Respondent received nowritten correspondence from the Union, other than the letter of Novem-ber 11, 1980.9 The bargaining agreement expired January 18.51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken; 68 employees voted to strike and 24 voted not tostrike.A strike commenced February 2, on a Monday. Thestrike was not successful, and on March 3 the Union's at-torney sent to Smith an unconditional telegram offer byall the strikers to end the strike and to return to work onMarch 4. The telegram listed the strikers, but said thenames of strikers were not limited to the list. On March4 Romero and Breshears went to the plant with 50 or 60employees, and made an offer on behalf of striking em-ployees for the employees to return to work. The twounion representatives spoke with Charles and TerryBarber, two of Respondent's supervisors.'°CharlesBarber asked Romero to leave, and said he would callthe police if she did not leave. Romero then asked threeemployees, Teresa Juarez, San Juana Hernandez, andEmiglia Castro, to replace her, which they did. TerryBarber told the employees there were no openings avail-able, and asked for addresses and telephone numbers ofemployees desiring to return to work, for possible use ifopenings later occurred.None of the employees who offered to return to workwere reinstated by Respondent.On March 8 Respondent, without notification to orbargaining with the Union, unilaterally gave nonstrikingemployees wage increases retroactive to February 2,1981.On March 17 Respondent discharged the striking em-ployees, by the following form letter:NOTICE OF TERMINATION OFEMPLOYMENTTO:YOU ARE HEREBY NOTIFIED THATYOUR EMPLOYMENT WITH SUN WORLD,INC. IS TERMINATED, EFFECTIVE IMME-DIATELY.The termination is based upon your participation inthe strike against the Company and interruption ofwork in violation of ARTICLE X of the contractbetween the Company and the Fresh Fruit andVegetable Workers, Local P-78-B. ARTICLE X ofthe contract between the Company and the Unionprovides in part that there will be no strike or otherinterruptions of work during the term of the contract.The term of the contract is from January 19, 1978to January 18, 1981, and from year to year thereafter.Both the Company and the Union had the rightunder the contract to request that changes be madein the terms of the contract before January 18, 1981.The Union did not request that any changes be madein the contract, but instead on November 11, 1980,notified the Company that the contract was to beterminated on January 18, 1981. The Union had noright under the terms of the contract to terminate itand also did not give proper notice to the Companyof any proposed changes in the contract.'0 The supervisory status of the two Barbers is not in dispute.SUN WORLD, INC. -THERMALBy:General ManagerContentions of the PartiesThe General Counsel contends that the contract of1978-1981 did not renew itself after the Union's notice toRespondent given on November 11, and that Respondentrefused to bargain because of the employee petition onJanuary 18. The General Counsel contends that the peti-tion was the inspiration of, or was aided and encouragedby, Respondent. The General Counsel further contendsthat the strike was an unfair labor practice strike, andthat Respondent's actions in refusing to reinstate, and inlater discharging, the strikers were unfair labor practices.Finally, the General Counsel contends that Respondentviolated the Act by giving wage increases without firstnotifying, or bargaining with, the Union.Respondent contends that it refused to bargain withthe Union because the Union failed to comply with acontractual condition precedent, i.e., that no notice ofproposed changes in the expiring contract was given toRespondent, and therefore the 1978-1981 contract re-mained effective. Respondent further contends that theemployee petition of January 18 was a valid one, whichprovided Respondent with reasonable and objective basisto doubt that the Union still represented the employees.Respondent concludes that the strike was in violation ofthe contract, and that the strikers properly were replacedon a permanent basis and later discharged.A. The Issue of Contract ExpirationIt is apparent that the 60-day provision for preliminarynotice of desire to terminate the contract was met by theUnion. There is no reasonable basis on which to con-clude that the Union wanted, as of November 11, 1980,to continue working under the 1978-1981 agreement.The letter ended with a request for bargaining. Howev-er, the 60-day notice is to be followed, according to theprovision, with a 30-day notice (here, by December I1)containing a list of proposed changes. That list neverwas given to Respondent by the Union, orally or in writ-ing.The questions then arise as to whether failure to pro-vide the list constituted a reversal of the Union's stateddesire to terminate the contract, and whether Respond-ent expressly or impliedly waived receipt of the list andacceded to the Union's termination of the contract.Gloria Rodriguez testified that she attempted on fiveor six occasions in January, at Breshears' request, toreach Hall, Smith, or Teran by telephone in order to ar-range a bargaining session, but she was not successful.She further testified that meetings were arranged for Jan-uary 14 and 16 but that Smith was unable to, or did not,come to those meetings. Leonardo Islas, a union businessagent, testified that he went to Respondent's facility atBreshears' request in December, on a date he did not re-member, to find out why Smith did not return Breshear'stelephone calls. He said he talked with Teran, who toldhim Smith "was out of town at the time."52 SUN WORLD, INC.Smith testified: On January 8, he received a telephonecall from a man who said he was with the State Media-tion and Conciliation Service, and who said he was call-ing to arrange a meeting to negotiate a new contract be-tween Respondent and the Union. Smith suggested Janu-ary 12 or 14, but he heard nothing further until Bre-shears called him on January 14 about attending themeeting that afternoon. Smith said he knew of no meet-ing, and had other business to attend to that afternoon.They then agreed to meet on January 16, but Smith wasill that day and could not meet. Breshears refused tocancel the meeting and Smith called Nickerson andTeran to meet union representatives in his office at 2p.m. on January 16. The meeting was held in Smith'soffice, with Smith not present. The first time Smith metwith anyone from the Union was on January 19. Duringthat meeting Smith told the Union that Respondentwould not bargain, and the only reason he gave was theRM petition filed with the Board.1"Smith later testifed somewhat differently, and statedthat, during a telephone conversation on January 14, hetold Breshears, "You'd better check your November the11th, 1980 notice to the Company against the term ofagreement provision in the contract. I don't think yournotice is good." Breshears asked what Smith meant, andSmith replied, "Your letter was a termination letter.Under our agreement, it's a modification or a change ofcontract." Breshears said he would check it. During themeeting of January 19:When I met with Mr. Breshears, I told him thesame thing about the petition that we had. I againtold him of the term of agreement provision in thecontract, that I didn't-I stated to him that I didnot feel that their notice of termination, which wasdated November the 11th of 1980 was sufficient tocause a termination of the contract. It called for re-newal and modification; that we never received anychanges from them and we had this petition. That,based on those two factors, we would not bargainwith them on the 19th.Hall testified: He attended the meeting of January 19,and he overheard Breshears talking with Smith about theUnion's 60-day notice and "he [Breshears] was indicatingto you that your [Smith's] statement that the notice wasdefective was merely a red herring."DiscussionThere is no dispute concerning the Union's representa-tive status prior to January 18, 1981. Further, there is nodispute concerning Respondent's refusal to bargain withthe Union after expiration of the contract on January 18,1981. The dispute is whether or not Respondent owed aduty to bargain with the Union on and after January 19,1981. This discussion relates to Respondent's initial con-tention, i.e., that the union failed to give it proper con-i The testimony is conflicting; some reflects that the petition was filedJanuary 18, and some reflects that it was filed January 19. In eitherevent, the contract was alive by its terms until January 18. thus this con-flict need not be resolved. The basic issue is whether or not the contractwas terminated by January 18.tractual notice of a desire to bargain upon expiration ofthe contract January 18, 1981, and therefore the contractrenewed itself by its terms.Smith and Nickerson testified concerning Respondent'sreason for wanting the contract's no-strike provision, andSmith testified concerning why he wanted article XIX toread as it did, but that testimony largely is irrelevant.There was no testimony concerning the actual wordingof article XIX of the agreement, or concerning discus-sion about the wording during negotiations. The articlemust be taken at its face value.Respondent contends that the Union cannot terminatethe contract but, rather, only can seek to get it changed.That contention patently is unsupportable. The law doesnot permit a contract without end, and Respondent'scontention could result in such a situation. Under such acontract, the Union only could change some of its provi-sions or forever be bound, unless the contract was termi-nated by mutual consent.Further, it is apparent that termination is a "change inthe agreement" within the meaning of the contract.Having once agreed to a 3-year term, the Union was freeat the end of that time to insist on a total, rather thanpartial, charge of provisions provided it gave timelynotice of its intent, which it did.So far as the 30-day list of changes is concerned, sucha list was not necessary, in view of the total change de-sired by the Union. Failure to submit the list reinforcedthe Union's position that it was not interested in partialchange of the contract.The General Counsel argues that Respondent's con-duct constituted a waiver of the contractual provision,article XIX, but the record is inadequate to show such awaiver. It may well be that Rodriguez and Islas testifiedin such manner that Respondent seemed indifferent tonegotiations, but Islas' testimony was ambiguous and in-conclusive, and Rodriguez' testimony on this point wascontrary to that of Smith who was as convincing as Ro-driguez. Resolution of the conflict in testimony betweenSmith (partially supported by Hall and Nickerson) andRodriquez is not necessary, since regardless of Respond-ent's actions relative to negotiating it is clear that, underthe provisions of the contract, the Union could, and did,terminate that contract effective January 18, 1981.Respondent argues that several cases, discussed in itsbrief, support its contention that an improper notice ne-gates a duty to bargain. However, the cases cited by Re-spondent concern the matter of untimely notice, and areinapposite. An untimely notice is prejudicial, since it cre-ates the possibility of a party taking or receiving actionadverse to its former contractual interests, after the timefor notice has expired. The courts and the Board tradi-tionally respect contractual provisions relative to timesfor notices, absent unusual circumstances. This case is ona different footing. The Union's notice was timely. The30-day provision does not require a list of proposedchanges if the entire contract is terminated, since it canbe inferred that failure to submit the list means that theUnion wanted all the provisions changed. Obviously, the53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion wanted to bargain for a totally new contract,since it clearly said so in its letter of 60-day notice. 1 2The General Counsel argues that Respondent broughtup the defense of improper notice as an afterthought, andthat Respondent earlier had avoided bargaining. Therecord creates those suspicions but, even if such were thefacts, they would not affect any finding or conclusionherein. A good defense is not negated by the time of itsassertion, and Respondent acknowledges its refusal tobargain.B. The RM PetitionThe facts that 108 employees, which were a majorityof the unit, signed the petition and that the petition wasfiled with, and denied by, the Board, are not in dispute.The principal question is whether or not the petitioncould provide legal basis for Respondent's refusal to bar-gain with the Union.A petition of employees, properly prepared and filed,may be evidence of a desire of the employees no longerto be represented by a union. However, a petition that issuggested, initiated, or encouraged by an employer is notacceptable evidence of such an employee desire, andmay constitute a violation of the Act. The complaintdoes not allege that Respondent violated the Act by sug-gesting, initiating, or encouraging the petition, and theGeneral Counsel stated at trial that no such violation wasalleged, or a finding thereof sought. However, such con-duct, if it occurred, may be used to show that Respond-ent did not have a good-faith doubt, based on reasonableand objective considerations, that the employees nolonger desired to be represented by the Union.' 3Juarez testified that she talked with Terry Barber inNovember 1980:I-Terry Barber came to where I was and therewas this discussion that he had with another em-ployee of Sun World. I asked him what it was allabout. He said that it was those people that thoughtthey were being protected by the Union. And Iasked him if there was a way that they could getthe Union out. He said that the people had to do it,not them. The employers couldn't do it, but thepeople could do it if they really did not desire tohave the Union in there.Then he said-why didn't I and some other girlsthat were going to stay there working longer start apetition? I told them that I didn't believe the peoplewould want to do something like that. He said,"You never know. Why don't you just try it. Talkto some people and see if they decide to help you."That was the first conversation.Juarez said she talked with Terry Barber again in No-vember about the petition, and Barber said not to start itthen, since only a small number of employees then wereworking. She testified that, in December after the fullcrew was working, Terry Barber said, "If we were12 Cf. Mason City Builders Supply Co., 193 NLRB 177 (1971).13 NLRB v. Cornell of California, 577 F.2d 513 (9th Cir. 1978); Ware-house Market, 216 NLRB 216 (1975).going to do it, to get started now that all the peoplewere there." She said Barber told her:Q. Who suggested to you how you could startthe petition?A. Terry Barber.Q. Do you recall what he told you?A. The exact words how I could do it?Q. Yes.A. "Why don't you say, 'We the workers of SunWorld no longer wish to be represented by aUnion."' I said "Is that all?" He said, "You couldput whatever else you want." I put, "We wish tohave new elections."Juarez said she then prepared and circulated the petition,with the help of fellow employees. She further testifiedthat Terry Barber assured her, "After I handed in thispetition, there would be an immediate election" and thatBarber told her on several occasions in December 1980and January 1981 that "he needed this petition in beforeJanuary 19, to hand it in to him before that time." Oncross-examination, Juarez testified that, on one occasion,Terry Barber told her to deny that anyone helped herwith the petition if she were questioned about it, andthat, thereafter, she did make such a denial when shewas questioned. She also testified that Terry Barber toldher the names of some employees who wanted to signthe petition.Terry Barber did not testify.Olivia Garcia, one of the unit employees, testified thatshe talked about the petition with Terry Barber in No-vember 1980. She said Barber initiated the conversation,and:He asked me if we had any problems with theUnion and if we wanted to get rid of it, to get incontact with the other woman and get some signa-tures.Juarez and Garcia were credible witnesses, and theirversions of the incidents they related are accepted as ac-curate. No conflicting accounts need be resolved, sinceTerry Barber did not testify. Based on the testimony ofJuarez and Garcia it is clear, and it is found, that Re-spondent actively participated in, and encouraged, theemployee petition filed by Smith. As a legal matter, Re-spondent cannot rely on that petition as evidence thatRespondent's employees no longer desired to be repre-sented by the Union.Much trial time was devoted to a matter incidental tothe employee petition. At the meeting in Smith's officeon January 19, the Union advised Smith that it held a"counter petition" signed by more employees than signedthe petition filed by Smith.'4Breshears suggested at themeeting that, rather than having an election as Respond-ent wanted, the two petitions be compared, and signa-tures verified, to determine whether or not a majority ofemployees wanted the Union to represent them. Bre-shears argued that, if there already were a contract in ex-4 GC. Exh. 13.54 SUN WORLD, INC.istence, as contended by Smith, an election was not nec-essary. 5Smith and Hall argued that an election couldbe held, because the contract term was for 3 years. Thissubject is irrelevant to any issue since it is clear, as dis-cussed above, that Respondent refused to bargain withthe Union, partially because of the matter of allegedlydefective notice and partially because of the employeepetition.C. The Nature of the StrikeIt is found, above, that Respondent refused to bargainwith the Union in violation of the Act. The employeeswent out on strike solely because of Respondent's refusalto bargain. Respondent contends that the strike was inviolation of the contractual provision quoted above, butdoes not argue the proposition that, if Respondent un-lawfully refused to bargain for a new contract, the strikewas anything other than an unfair labor practice strike.It is clear, and found, that Respondent's employees en-gaged in an unfair labor practice strike, as alleged in thecomplaint.D. Respondent's Unilateral Wage IncreaseThe fact of a unilateral wage increase given by Re-spondent, retroactive to February 2, 1981, and paid onMarch 8, 1981, is not in dispute. At the time of the in-crease the Union represented Respondent's employees,and wages constitute a mandatory subject of bargaining.Respondent did not bargain, or offer to bargain, with theUnion concerning the increase. Based on those facts, Re-spondent violated Section 8(aX5) and (1) of the Act.E. Respondent's Refusal to Reinstate, and itsDischarge of EmployeesThe facts that Respondent refused to reinstate thestriking employees on their unconditional offer to returnto work on March 4, and that Respondent subsequentlydischarged at least 48 striking employees on March 11,are discussed above, and are not in dispute. Nor is theredispute about the fact of record showing that, betweenMarch 9 and April 9, Respondent hired at least 42 em-ployees to replace discharged strikers.Respondent offered at trial only one reason for its dis-charge of the striking employees, and that reason, not indispute, was that they were discharged because they en-gaged in a strike.16 As shown above, the strike wascaused by Respondent's unfair labor practices.Respondent's refusal to reinstate striking employees,and its later discharge of those employees because oftheir engagement in an unfair labor practice strike, vio-lated Section 8(a)(5) and (1) of the Act, as alleged.F. Respondent's Refusal to Pay the Retroactive WageIncrease to Employees Engaged in the Unfair LaborPractice StrikeMaria Zamorez began working for Respondent as agrader in December 1980, for the 1980-1981 harvesting'a This statement is from the testimony of Perez, and is credited. Halltestified to the same effect.t6 See G.C. Exh. 10, quoted supra.season. When the strike commenced, Zamorez was onsick leave. She returned to work on February 16, andworked until the middle of the day on February 23,when she joined the strike.Prior to February 23, Zamorez' wage rate had been$3.80 per hour. Although she was not advised in advancethat she would be receiving a wage increase, Zamorezwas paid at a rate of $4.40 per hour in her check for the4 hours worked on February 23.After March 8, when the retroactive portion of thewage increase was paid, as described above, Zamorezwas informed by relatives who had started working forRespondent on February 3 that Respondent was payingthe 60-cent-per-hour wage increase retroactive to Febru-ary 2. Because Zamorez had not received such a check,she went in March with Juarez and Hernandez to Re-spondent's facility to find out whether Respondent washolding a check for her retroactive pay.Zamorez spoke at the facility with Terry Barber, inthe presence of Juarez and Hernandez. Zamorez askedBarber if there was a check for her retroactive pay.Barber responded that he did not know, and he wentinside the plant to find out. When Barber returned, hetold Zamorez there was no check for her. Zamorezasked why not, and said she was eligible for the retroac-tive pay which had been paid to everyone else. Barberreplied that he did not know, but that, if they did notleave, he would have them arrested. The employees left,and Zamorez never has received a check for her retroac-tive pay.Respondent offered at trial no reason for refusing topay Zamorez retroactive wages. Because of her status asa strike participant, and because of Respondent's unfairtreatment of all strikers, as discussed above, there is aclear and strong inference, which hereby is drawn, thatZamorez was not paid retroactive wages because of herstrike participation. Such discrimination is a violation ofSection 8(a)(3) and (1) of the Act, as alleged.CONCLUSIONS OF LAW1. Sun World, Inc. is, and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Fresh Fruit & Vegetable Workers Local P-78-B,United Food and Commercial Workers InternationalUnion, AFL-CIO & CLC is, and at all times materialherein has been, a labor organization within the meaningof the Act.3. The Union is, and at all times material herein hasbeen, the exclusive representative of Respondent's em-ployees in the following appropriate unit:All employees, including receivers, graders, pack-ers, loaders, maintenance employees, truck driversand all other employees employed by Respondentin receiving, grading, packing and loading carrotsand miscellaneous vegetables at its packing houselocated at 87-400 Avenue 56, Thermal, California;excluding office clerical employees, professionalemployees, guards and supervisors as defined in theAct.55 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Respondent violated Section 8(aX5) and (1) of theAct by failing and refusing to recognize the Union as theexclusive collective-bargaining agent of the employees inthe above-described unit, and failing and refusing to bar-gain in good faith with the Union over any and all man-datory subjects of bargaining affecting the unit, includingthe terms and conditions for a collective-bargainingagreement to replace the one which expired January 18,1981; and unilaterally granting to nonstriking employeeswage increases retroactive to February 2, 1981, withoutnotifying or bargaining with the Union.5. Respondent violated Section 8(aX3) and (1) of theAct by failing and refusing to reinstate employees en-gaged in an unfair labor practice strike against Respond-ent on their unconditional offer to return to work, saidstrikers being those listed in General Counsel's Exhibit15 and any employees similarly situated; discharging saidunfair labor practice strikers; and refusing to pay MariaZamorez and other of Respondent's employees similarlysituated the retroactive wage increase described above,for work performed on and after February 2, 1981.THE REMEDYHaving found that Respondent violated Section8(a)(5), (3), and (1) of the Act, it is recommended thatRespondent be ordered to cease and desist therefrom,and to take certain affirmative action designed to effectu-ate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edl7ORDERThe Respondent, Sun World, Inc., Thermal, Califor-nia, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Violating Section 8(aX5) and (1) of the Act by fail-ing and refusing to recognize the Union as the exclusivecollective-bargaining agent of the employees in the ap-propriate unit, and failing and refusing to bargain ingood faith with the Union over any and all mandatorysubjects of bargaining affecting the unit, including theterms and conditions for a collective-bargaining agree-ment to replace the one which expired January 18, 1981;and unilaterally granting to nonstriking employees wageincreases retroactive to February 2, 1981, without notify-ing or bargaining with the Union, provided, that nothingherein shall be construed to require Respondent to re-scind any wage increases given unilaterally in violationof the Act.(b) Violating Section 8(a)(3) and (1) of the Act by fail-ing and refusing to reinstate employees engaged in anunfair labor practice strike against Respondent, on theirunconditional offer to return to work, said strikers beingthose listed in General Counsel's Exhibit 15, and any em-ployees similarly situated; discharging said unfair labor" If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.practice strikers; and refusing to pay Maria Zamorez andother of Respondent's employees similarly situated theretroactive wage increase described above for work per-formed on and after February 2, 1981.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Immediately recognize the Union and, on request,bargain collectively in good faith with it over any andall mandatory subjects of bargaining.(b) Offer immediate and full reinstatement to the indi-viduals listed in General Counsel's Exhibit 15, and otherssimilarly situated, to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs, without lossof seniority or other rights and privileges, discharging ifnecessary any replacements for these employees, andmake said discharged employees whole for any loss ofearnings they may have suffered, by payment to each ofthem the moneys which each of them would have earnedduring the period from March 4, 1981, to the date of Re-spondent's offer of reinstatement, less the employee's netearnings during that period, with interest to be computedin the manner prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), plus interest as set forth in Isis Plumb-ing Co., 138 NLRB 716 (1962), and Florida Steel Corp.,231 NLRB 651 (1977).(c) If Respondent has not reinstated all individualslisted in General Counsel's Exhibit 15, and others similar-ly situated, because of the seasonal nature of its business,when Respondent resumes operation of its business, allindividuals listed in General Counsel's Exhibit 15, andothers similarly situated, who have not been rehired,shall be hired to fill their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs, without lossof seniority or other rights and privileges, in preferenceto all other persons.(d) Make Maria Zamorez, and all others similarly situ-ated, whole for the retroactive portion of wage increaseswhich Respondent failed and refused to pay them, withinterest as described above.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, and social security payments records, time-cards, personnel records and reports and all otherrecords necessary to analyze the amount of backpay dueunder the terms of the Order.(f) Post at its Thermal, California facility copies of theattached notice marked "Appendix.""' Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being signed by the Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-'$ If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."56 SUN WORLD, INC.sonable steps shall be taken by Respondent to ensure thatthe notices are not altered, defaced, or covered by anyother material.(g) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.57